Citation Nr: 1019964	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-02 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability prior to December 21, 2009, and a 
rating higher than 20 percent since.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back and spine 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to 
February 1980.

This appeal to the Board of Veterans' Appeals (Board) 
concerning the left knee disability arose from a July 2004 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for this condition and assigned a 10 percent 
initial rating retroactively effective from September 22, 
2003, the date of receipt of this claim.  The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (indicating that when a 
Veteran timely appeals his initial rating, just after 
establishing his entitlement to service connection for a 
condition, VA must consider his claim in this context - 
which includes determining whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

A more recent January 2005 RO decision, during the pendency 
of this appeal concerning the rating for his left knee 
disability, determined the Veteran had not submitted new and 
material evidence to reopen a previously denied claim for 
service connection for a back and spine condition.  The RO 
also denied his claim for service connection for a right hip 
condition.  And in response, he submitted a timely notice of 
disagreement (NOD) in March 2005 to initiate an appeal of 
both of these additional claims.

Also in March 2005, the Veteran had a hearing at the RO 
before a local Decision Review Officer (DRO) concerning all 
three of these claims.



In April 2008, because they required further development, the 
Board remanded these claims to the RO via the Appeals 
Management Center (AMC).  In remanding the claims concerning 
the back, spine and right hip disorders, the Board noted 
that, according to information then recently indicated in 
VACOLS, the RO had issued the Veteran a statement of the case 
(SOC) concerning these additional issues in response to his 
timely NOD. But there was no indication of whether he had 
responded to the SOC by also filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) to perfect 
an appeal to the Board concerning these additional issues.  
38 C.F.R. § 20.200.  So the Board had to remand, rather than 
merely refer, these additional claims to the RO via the AMC 
to have this clarified.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Also in that April 2008 remand, the Board noted that, in his 
March 2005 statement (NOD, on VA Form 21-4138), the Veteran 
had raised a still additional claim for service connection 
for a right knee disorder secondary to his already service-
connected left knee disability.  See 38 C.F.R. § 3.310.  
The RO had not adjudicated this claim, however, so the Board 
referred it to the RO for appropriate development and 
consideration.  The Board did not have jurisdiction to 
consider it, even in a remand, because the RO had not 
considered this claim in the first instance, much less denied 
it and the Veteran initiated a timely appeal to the Board.  
See again 38 C.F.R. § 20.200.  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).  
But it still does not appear the RO/AMC has considered this 
additionally raised claim, so the Board is again referring it 
for this initial consideration.

And for other reasons, the Board regrettably has to again 
remand the claims for a higher rating for the left knee 
disability and concerning the back, spine and right hip 
disorders to the RO via the AMC because there was not 
substantial compliance with the Board's prior remand 
directives concerning these claims.  Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999).




REMAND

Upon supposed completion of the previously directed remand 
development, the AMC issued a supplemental statement of the 
case (SSOC) in January 2010 to a Nevada address.  But the U. 
S. Postal Service returned the SSOC to the AMC with a 
notation of "insufficient address."  

The Nevada address listed on that SSOC does not match the 
last address the Veteran reported.  That Nevada address also 
was used in April 2008 when sending a copy of the Board's 
April 2008 remand.  However, for the most part, 
correspondence to the Veteran has been addressed instead to a 
residence in Canton, Ohio.  This includes a letter sent to 
him after the January 2010 SSOC, and that letter (unlike the 
SSOC sent to the Nevada address) has not been returned as 
undeliverable.  So, to ensure procedural due process, the AMC 
needs to clarify the Veteran's correct address and send the 
SSOC to this address.  See 38 C.F.R. § 19.31(c).

Also, there still is not a SOC in the file (though reportedly 
issued according to VACOLS) concerning the other claims for 
back, spine and right hip disorders.  Nor, as a consequence, 
is there any indication in the file of whether the Veteran 
has perfected a timely appeal of these additional claims to 
the Board by filing a VA Form 9 or equivalent.  38 C.F.R. § 
20.200.  So this still needs to be clarified.

Accordingly, these claims are again REMANDED for the 
following action:

1.  Send a copy of the January 2010 SSOC 
to the Veteran's last noted address - 
3742 Waynesburg SE, Canton, Ohio, 44707.  
[Note:  this SSOC was previously sent to 
Box 1902 Highway 160, Parhump, NV 90501, 
which the U. S. Postal Service returned as 
undeliverable because of insufficient 
address.]



2.  Determine whether the Veteran has 
submitted a timely substantive appeal (VA 
Form 9 or equivalent) in response to the 
SOC that, according to VACOLS, was issued 
concerning the additional issues of 
whether he has submitted new and material 
evidence to reopen his previously denied 
claim for service connection for a 
back and spine condition and whether he is 
entitled to service connection for a right 
hip condition.  If, and only if, he 
submits (or has submitted) a timely 
substantive appeal in response to the SOC 
should these additional claims be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


